ON MOTION FOR REHEARING GRANTED

PER CURIAM.
Appellant was convicted and sentenced to three consecutive life sentences as an habitual offender resulting from the same criminal episode in September 1992. After numerous appeals and motions for postconviction relief, appellant seeks a rehearing under the authority of Hale v. State, 630 So.2d 521 (Fla.1993) (once defendant’s sentences for multiple crimes committed during single criminal episode were enhanced through habitual felony offender statutes, total penalty could not be further increased by ordering that sentences run consecutively; sentences should run concurrently), cert. denied, 513 U.S. 909, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994). We find the trial court’s imposition of consecutive sentences for each of the offenses to be error. See State v. Callaway, 658 So.2d 983, 987 (Fla.1995); Parrish v. State, 665 So.2d 1114, 1115 (Fla. 4th DCA 1996); Smith v. State, 650 So.2d 689, 691 (Fla. 3d DCA 1995).
Accordingly, we reverse appellant’s sentences and remand for resentencing consistent with this opinion.